Citation Nr: 1039364	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to January 3, 2007, for 
the award of a 10 percent rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to March 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Veteran testified at a video hearing before 
the Board.  A transcript of that hearing has been associated with 
the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In an October 2007 rating decision, the Veteran was awarded a 
compensable rating of 10 percent, effective January 3, 2007, for 
service-connected bilateral hearing loss.  

2.  At the time of the October 2007 rating decision, the Veteran 
had already initiated and perfected an appeal of the 
noncompensable initial rating, effective July 1, 2005, assigned 
within a December 2005 rating decision for his bilateral hearing 
loss.  

3.  In an April 2008 Board decision, with notice to the Veteran 
that same month, he was denied a compensable initial rating prior 
to January 3, 2007, and in excess of 10 percent thereafter, for 
bilateral hearing loss.  Reconsideration of this decision was 
denied by the Board in January 2009, and the Veteran did not 
otherwise appeal this decision.  



CONCLUSIONS OF LAW

1.  The April 2008 Board decision denying a compensable initial 
rating prior to January 3, 2007, and in excess of 10 percent 
thereafter, for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).  

2.  As to the claim for an effective date prior to January 3, 
2007, for the award of a 10 percent rating for bilateral hearing 
loss, the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105, 7107 
(West 2002); 38 C.F.R. §§ 20.101, 20.200 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim, (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) 
(citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc)), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the case 
as to the issue here on appeal.  As explained below, the issues 
of entitlement to an earlier effective date is denied due to a 
lack of legal entitlement with respect to the benefit sought on 
appeal.  The facts are not in dispute.  Therefore, based on the 
Court's decision in Manning, the Board concludes this appeal is 
not subject to the provisions of the VCAA.  

Moreover, the Board notes that under the VCAA, VA may refrain 
from or discontinue assisting a claimant in obtaining evidence 
for a claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would substantiate 
the claim, such as cases in which the appellant is requesting a 
benefit to which he or she is not entitled as a matter of law or 
when the claimant is ineligible because of a lack of qualifying 
service, lack of veteran status, or other lack of legal 
eligibility.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  As discussed below, the Board finds that the appeal 
must be denied as a matter of law, and thus further assistance 
would not be helpful and need not be provided.

In the circumstances of this case, a remand to have the RO take 
additional action would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing to 
the veteran are to be avoided).  The VA has satisfied any 
obligation to notify and assist the claimant in this case.  
Further development and further expending of VA's resources is 
not warranted.  In any event, the appellant has neither alleged 
nor demonstrated any prejudice with regard to the content or 
timing of VA's notices or other development.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing 
a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  Thus, adjudication of this issue at 
this time is warranted.  

The Veteran seeks an effective date prior to January 3, 2007, for 
the award of a compensable rating of 10 percent for bilateral 
hearing loss.  The effective date of an evaluation and award of 
compensation based on an original claim will be the day following 
separation from active service or date entitlement arose if the 
claim is received within one year after separation from service; 
otherwise, the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  

The award of a 10 percent evaluation for bilateral hearing loss 
was originally made within an October 2007 rating decision, and 
the Veteran was informed of this decision the following month.  
At the time of this award, the Veteran had a perfected appeal for 
a compensable initial rating for his bilateral hearing loss, for 
which service connection had been awarded within a December 2005 
rating decision, effective July 1, 2005.  As the award of a 10 
percent rating was made effective January 3, 2007, it constituted 
a staged rating, as it resulted in the assignment of different 
disability ratings within the appeals period.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The issue of entitlement to 
an increased initial rating was subsequently presented to the 
Board in April 2008, at which time the Board denied the Veteran a 
compensable initial rating prior to January 3, 2007, and in 
excess of 10 percent thereafter.  The Veteran responded by filing 
an April 2008 motion for reconsideration, which was denied by the 
Board in January 2009.  The Veteran did not subsequently appeal 
either the January 2009 motion denial or the April 2008 Board 
decision, and thus the Board's April 2008 decision became final.  
38 U.S.C.A. § 7104.  

As noted above, a compensable rating of 10 percent was granted 
within an October 2007 rating decision, after the Veteran had 
already initiated and perfected his appeal of the noncompensable 
initial rating assigned his hearing loss.  Therefore, although he 
responded with a January 2008 notice of disagreement regarding 
the assigned effective date of January 3, 2007, for the award of 
a 10 percent initial rating, the Board finds this notice of 
disagreement to be invalid.  This is because the Veteran had 
already perfected an appeal of the assigned initial rating for 
this disability, to include the period prior to January 3, 2007, 
and this appeal remained pending at the time of the October 2007 
rating decision.  The Board finds that in challenging the 
assigned effective date for the 10 percent rating, the Veteran 
was in effect challenging the denial of a compensable initial 
rating prior to January 3, 2007, an issue already perfected for 
appellate review.  See Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993) (en banc) ("There can be only one valid NOD as to a 
particular claim, extending to all subsequent RO and [Board] 
adjudications on the same claim until a final RO or [Board] 
decision has been rendered in that matter, or the appeal has been 
withdrawn by the claimant."  (Emphasis in original)), aff'd, 39 
F.3d 1574 (Fed.Cir.1994).  Although the Board's April 2008 
decision did not directly address the issue of an effective date 
prior to January 3, 2007 per se, the decision in effect addressed 
that issue by finding a compensable initial rating was not 
warranted prior to that date.  The Court has held that a final RO 
or Board decision is final as to all issues decided therein, to 
include the assignment of an effective date.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2009).  Additionally, the Board 
finds no prejudice to the Veteran in finding that the issue of 
entitlement to an effective date prior to January 3, 2007 was 
implicitly decided within the Board's April 2008 decision, as the 
Veteran had already been afforded notice, within an October 2006 
letter, of the general criteria for assignment of effective dates 
and initial ratings.  See Dingess, 19 Vet. App. at 484.  

In conclusion, as the Veteran's earlier effective date claim is 
essentially a collateral claim for a compensable initial rating 
prior to January 3, 2007, the Board finds that this issue was 
already considered and denied by the Board within the 
aforementioned April 2008 Board decision, for which 
reconsideration was denied in January 2009.  Reconsideration 
having been denied and no timely appeal having been filed by the 
Veteran, the Board's April 2008 decision is, as already 
discussed, final.  38 U.S.C.A. §§ 7103, 7104.  As noted above, 
the January 2008 notice of disagreement filed by the Veteran was 
invalid, as the same issue had previously been appealed by the 
Veteran and was pending before the Board.  Therefore, in the 
absence of a jurisdiction-conferring notice of disagreement, this 
appeal must be dismissed by the Board due to a lack of 
jurisdiction.  See Rudd, 20 Vet. App. at 300.  



ORDER

The claim of entitlement to an effective date prior to January 3, 
2007, for the award of a 10 percent disability rating for 
bilateral hearing loss is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


